  Case 3:20-cv-00832-E Document 47-1 Filed 04/18/20                  Page 1 of 3 PageID 830



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OSCAR SANCHEZ, MARCUS WHITE,
 TESMOND MCDONALD, MARCELO                         Civil Action No. 20-cv-832
 PEREZ, ROGER MORRISON, KEITH
 BAKER, PAUL WRIGHT, TERRY
 MCNICKELS, JOSE MUNOZ, KIARA
 YARBOROUGH, OLIVIA WASHINGTON,
 AND IDEARE BAILEY; on their own and
 on behalf of a class of similarly situated
 persons;

                        Petitioners/Plaintiffs,
        v.

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity; DALLAS
 COUNTY, TEXAS;

                Respondents/Defendants

   PLAINTIFF’S MOTION FOR LEAVE TO FILE BRIEF IN EXCESS OF 10 PAGES

       Plaintiffs hereby move for leave to file a reply in support of their Motion for a Temporary

Restraining Order and Writ of Habeas Corpus in excess of 10 pages specified under Local rule

7.2(c). This case warrants an overlength reply brief given the extraordinary and compelling

constitutional interests involved. A brief in support of this motion and proposed order are attached.


Dated: April 17, 2020
  Case 3:20-cv-00832-E Document 47-1 Filed 04/18/20             Page 2 of 3 PageID 831



Respectfully Submitted,


 _____________________       _____________________            /s/ Barry Barnett
 AMERICAN CIVIL              ACLU FOUNDATION OF TEXAS         SUSMAN GODFREY L.L.P.
 LIBERTIES FOUNDATION        Brian Klosterboer                Barry Barnett
 Andrea Woods*               Texas. Bar No. 24107833          Texas Bar No. 01778700
 N.Y. Bar No. 5595509        Adriana Piñon**                  8115 Preston Road, Suite 575
 Brandon Buskey*             Texas Bar No. 24089768           Dallas, TX 75225
 125 Broad Street, 18th      Andre Segura                     (866) 754-1900
 Floor                       Texas Bar No. 24107112           bbarnett@susmangodfrey.com
 New York, NY 10004          5225 Katy Fwy., Suite 350
 (212) 549-2528              Houston, TX 77007                Michael Gervais*
 awoods@aclu.org             Tel: (713) 942-8146              N.Y. Bar No. 5122890
                             Fax: (346) 998-1577              1900 Avenue of the Stars,
 Henderson Hill*             _____________________            Suite 1400
 N.C. Bar No. 18563          CIVIL RIGHTS CORPS               Los Angeles, CA 90067
 201 W. Main St. Suite 402   Katherine Hubbard***             (310) 789-3100
 Durham, NC 27701            D.C. Bar No. 1500503             mgervais@susmangodfrey.com
 (919) 682-9563              Elizabeth Rossi*
 hhill@aclu.org              D.C. Bar No. 1500502             _____________________
                             1601 Connecticut Ave NW,         NEXT GENERATION ACTION
 Amy Fettig*                 Suite 800                        NETWORK
 D.C. Bar No. 484883         Washington, D.C. 20009           Alison Grinter
 915 15th Street N.W.,       (202) 894-6126                   Texas Bar 24043476
 7th Floor                   katherine@civilrightscorps.org   Kim T. Cole
 Washington, D.C. 20005      elizabeth@civilrightscorps.org   Texas Bar No. 24071024
 (202) 548-6608                                               1808 South Good Latimer
 afettig@aclu.org                                             Expressway
                                                              Dallas, TX 75226
                                                               (214) 704-6400
                                                              agrinter@thengan.com
                                                              kcole@thengan.com




 ATTORNEYS FOR PETITIONERS/PLAINTIFFS
 *admitted pro hac vice
 **N.D. Texas admission application forthcoming
 *** pro hac vice application forthcoming




                                             2
  Case 3:20-cv-00832-E Document 47-1 Filed 04/18/20               Page 3 of 3 PageID 832



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served

via the Court’s CM/ECG system on all counsel registered with that system, and via email, on

April 17, 2020

                                                           /s/ Barry Barnett
                                                           Barry Barnett




                                               3
